DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2B, 3A, and 3B are objected to for being color photographs and/or photocopies. These are not black and white line drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US-20150170025-A1).
Regarding Claim 1,
Wu teaches a hardware accelerator, comprising: 
a first memristor crossbar array (para [0020] As shown in FIG. 1, the memristor crossbar arrays 20, 30 are used to realize the matrix-vector multiplication approximation operation. Crossbar 20 (i.e. first memristor crossbar array.) programmed to calculate node values of a neural network (para [0004] As a highly generalized and simplified abstract of a biological system, an artificial neural network usually uses a weight matrix to represent a set of synapses. Accordingly, the net inputs of a group or groups of neurons can be transformed into matrix-vector multiplication(s).  Weights (i.e. node values). Neuron (i.e. node).), wherein the nodes values are calculated in accordance with rules to reduce an energy function associated with the neural network (para [0018] The present invention builds upon the apparatus of performing matrix-vector multiplication approximation using two crossbar arrays of resistive memory devices and applying to realizing the auto-associative neural network recall function, which are covered by a previous US patent application [1]. Recall function (i.e. energy function).); and 
a second memristor crossbar array coupled to the first memristor crossbar array (para [0020] As shown in FIG. 1, the memristor crossbar arrays 20, 30 are used to realize the matrix-vector multiplication approximation operation. Crossbar 30 (i.e. second memristor crossbar array.) and programmed to introduce noise signals into the neural network (para [0101] The real memristance matrix M' of a memristor crossbar array could be quite different from the theoretical M due to process variations. The difference can be represented by a noise matrix N.sub.M, which includes two contributors: the systematic noise N.sub.M,sys and the random noise N.sub.M,rdm.), wherein the noise signals are introduced such that the energy function associated with the neural network converges towards a global minimum and modifies the calculated node values (para [0032] In the BSB recall function, the ratio between boundaries of S(y) and the initial amplitude of x.sub.i(0), x.sub.i(0).di-elect cons.x(0) determines the learning space of the recall function. If the ratio is greater than the normalized value, the recall operation will take more iterations to converge with a higher accuracy. Otherwise, the procedure converges faster by lowering stability. Thus, minimizing the ratio of |v.sub.i(0)| and v.sub.bn can help obtain the best performance. The recall function (i.e energy function) converges by minimizing |v.sub.i(0)| and v.sub.bn.).
Regarding Claim 2,
Wu teaches the hardware accelerator of claim 1, wherein the first memristor crossbar array comprises: 
a plurality of weight row lines (para [0085] A weight w.sub.ij corresponds to the analog resistance state of the memristor 10 at the cross-point of the ith row and the jth column in a crossbar array.); 
a plurality of weight column lines (para [0085] A weight w.sub.ij corresponds to the analog resistance state of the memristor 10 at the cross-point of the ith row and the jth column in a crossbar array.); and 
a plurality of memory cells, wherein each of the plurality of memory cells are coupled across an intersection of one of the plurality of weight row lines and one of the plurality of SMRH:488753239.6-- 39 --P A T E N T Docket No. 90690765 (61CT-290974) weight column lines and programmed according to a weight matrix to output a calculated node value of the neural network across each of the plurality of weight column lines (para [0016] However, in studying the input-output feature of memristor crossbar that employs a memristor at each intersection of horizontal and vertical metal wires, we found this typical array structure can naturally provide the capability of weight matrix storage and matrix-vector multiplication (see FIG. 1).).
Regarding Claim 3,
Wu teaches the hardware accelerator of claim 2, wherein the second crossbar array comprises: 
a noise row line (para [0097] The design supplies the programming pulses on all the rows of a memristor crossbar.); 
a plurality of noise column lines (para [0097] The jth column is connected to ground and all the others are disconnected.), wherein a number of the plurality of noise column lines is equal to a number of the plurality of weighted column lines for the first crossbar array such that the plurality of noise column lines and the plurality of weighted column lines for the first crossbar array are congruently aligned (fig. 1, para [0020] The memristor crossbar arrays have the same dimensions as the transposed matrix A. The input signal VI along with VO.sup.+ and VO.sup.-, the corresponding voltage outputs of two memristor crossbar arrays, are fed into a number of analog subtraction amplifier circuits. And para [0024] Here, for the default case we set .alpha.=.lamda.=1. The two connection matrices A.sup.+ and A.sup.- can be mapped to two N-by-N memristor crossbar arrays M.sub.3 20 and M.sub.4 30 in a scaled version A.sup.+ and A.sup.-, respectively.); and 
a plurality of noise memory cells, wherein each of the plurality of noise memory cells are coupled across an intersection of the noise row line and one of the plurality of noise column lines (para [0016] However, in studying the input-output feature of memristor crossbar that employs a memristor at each intersection of horizontal and vertical metal wires, we found this typical array structure can naturally provide the capability of weight matrix storage and matrix-vector multiplication (see FIG. 1).).
Regarding Claim 8,
Wu teaches the hardware accelerator of claim 3, wherein each of the noise memory cells comprise a memristor (para [0020] As shown in FIG. 1, the memristor crossbar arrays 20, 30 are used to realize the matrix-vector multiplication approximation operation.).
Regarding Claim 9,
Wu teaches the hardware accelerator of claim 1, wherein the modified calculated node values correspond to a solution of a computational problem mapped to the neural network (para [0083] Algorithm shows an algorithm (i.e. computational problem) using the weights (i.e. node values).).
Regarding Claim 12,
Wu (US 20150170025 A1) teaches a hardware accelerator, comprising: 
a first memristor crossbar array (para [0020] As shown in FIG. 1, the memristor crossbar arrays 20, 30 are used to realize the matrix-vector multiplication approximation operation. Crossbar 20 (i.e. first memristor crossbar array.) programmed to calculate node values of a neural network (para [0004] As a highly generalized and simplified abstract of a biological system, an artificial neural network usually uses a weight matrix to represent a set of synapses. Accordingly, the net inputs of a group or groups of neurons can be transformed into matrix-vector multiplication(s).  Weights (i.e. node values). Neuron (i.e. node).), wherein the nodes values are calculated in accordance with rules to reduce an energy function associated with the neural network (para [0018] The present invention builds upon the apparatus of performing matrix-vector multiplication approximation using two crossbar arrays of resistive memory devices and applying to realizing the auto-associative neural network recall function, which are covered by a previous US patent application [1]. Recall function (i.e. energy function).), and wherein the first memristor crossbar array comprises: 
a plurality of weight row lines (para [0085] A weight w.sub.ij corresponds to the analog resistance state of the memristor 10 at the cross-point of the ith row and the jth column in a crossbar array.); 
a plurality of weight column lines (para [0085] A weight w.sub.ij corresponds to the analog resistance state of the memristor 10 at the cross-point of the ith row and the jth column in a crossbar array.); and 
a plurality of memory cells, wherein each of the plurality of memory cells are coupled across an intersection of one the plurality of weight row lines and one of the plurality of weight column lines and programmed according to a weight matrix to output a calculated node value of the neural network across each of the plurality of weight column lines (para [0016] However, in studying the input-output feature of memristor crossbar that employs a memristor at each intersection of horizontal and vertical metal wires, we found this typical array structure can naturally provide the capability of weight matrix storage and matrix-vector multiplication (see FIG. 1).); and 
a second memristor crossbar array coupled to the first memristor crossbar array (para [0020] As shown in FIG. 1, the memristor crossbar arrays 20, 30 are used to realize the matrix-vector multiplication approximation operation. Crossbar 30 (i.e. second memristor crossbar array.) and programmed to introduce noise signals into the neural network (para [0101] The real memristance matrix M' of a memristor crossbar array could be quite different from the theoretical M due to process variations. The difference can be represented by a noise matrix N.sub.M, which includes two contributors: the systematic noise N.sub.M,sys and the random noise N.sub.M,rdm.), wherein the noise signals are introduced such that the energy function associated with the neural network converges towards a global minimum and modifies the calculated node values (para [0032] In the BSB recall function, the ratio between boundaries of S(y) and the initial amplitude of x.sub.i(0), x.sub.i(0).di-elect cons.x(0) determines the learning space of the recall function. If the ratio is greater than the normalized value, the recall operation will take more iterations to converge with a higher accuracy. Otherwise, the procedure converges faster by lowering stability. Thus, minimizing the ratio of |v.sub.i(0)| and v.sub.bn can help obtain the best performance. The recall function (i.e energy function) converges by minimizing |v.sub.i(0)| and v.sub.bn.), and wherein the second memristor crossbar array comprises: 
a plurality of noise row lines (para [0097] The design supplies the programming pulses on all the rows of a memristor crossbar.), wherein a number of the plurality of noise row lines is equal to a number of the plurality of weighted row lines for the first memristor crossbar array such that the plurality of noise row lines and the plurality of weighted row lines for the first memristor crossbar array are congruently aligned (fig. 1, para [0020] The memristor crossbar arrays have the same dimensions as the transposed matrix A. The input signal VI along with VO.sup.+ and VO.sup.-, the corresponding voltage outputs of two memristor crossbar arrays, are fed into a number of analog subtraction amplifier circuits. And para [0024] Here, for the default case we set .alpha.=.lamda.=1. The two connection matrices A.sup.+ and A.sup.- can be mapped to two N-by-N memristor crossbar arrays M.sub.3 20 and M.sub.4 30 in a scaled version A.sup.+ and A.sup.-, respectively.); 
a noise column line (para [0097] The jth column is connected to ground and all the others are disconnected.); and 
a plurality of noise memory cells, wherein each of the plurality of noise memory cells are coupled across an intersection of the noise row line and one of the plurality of noise column lines (para [0101] The real memristance matrix M' of a memristor crossbar array could be quite different from the theoretical M due to process variations. The difference can be represented by a noise matrix N.sub.M, which includes two contributors: the systematic noise N.sub.M,sys and the random noise N.sub.M,rdm.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20150170025-A1) in view of Yu (Neuro-inspired computing with emerging nonvolatile memorys).
Regarding Claim 4,
Wu teaches the hardware accelerator of claim 3.
	Wu does not explicitly disclose 
wherein each of the plurality of noise memory cells are tunable to output a noise signal having a fluctuating current across the noise column line.
However, Yu teaches
wherein each of the plurality of noise memory cells are tunable to output a noise signal having a fluctuating current across the noise column line (Pg. 260; Then, we discuss the desired device characteristics of the synaptic devices (e.g., multilevel states, weight update nonlinearity/ asymmetry, variation/noise), and survey a few representative material systems and device prototypes reported in the literature that show the analog conductance tuning.).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 5,
Wu and Yu teach the hardware accelerator of claim 4. wherein the noise row line receives a controlled input voltage that tunes a conductance value for each of the plurality of noise memory cells to output the noise signal (pg. 265, col. 2; It should be noted that the weight update nonlinearity/asymmetry is a key issue only for online training, which requires a smooth and continuous conductance tuning, while for offline training, the nonlinearity could be masked by the iterative programming with write–verify technique (see discussions in Section III-B2). Conductance tuned in training based on input data.).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 6,
Wu and Yu teach the hardware accelerator of claim 5. Yu further teaches wherein the noise signals are generated in accordance with random telegraph noise such that the calculated node values output by the first memristor crossbar array are modified (pg. 268, col. 1; Due to the half select problem in the crossbar array, about 3% conductance tuning precision was demonstrated in small array. For Ag/a-Si/Pt single devices, the tuning accuracy is also close to 1% for low resistance states [84]. It should be noted that one of the factors limiting accuracy for high resistance states in these devices is intrinsic random telegraph noise (RTN). Similar iterative programming schemes were demonstrated in HfOx devices as well [85].).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 7,
Wu and Yu teach the hardware accelerator of claim 5. Wu further teaches wherein the second memristor crossbar array outputs the noise signals in parallel with the output of the calculated node values from the first memristor crossbar array (para [0102] In the following analysis, assume N.sub.M,sys follows a normal distribution and M.sub.M,rdm employs the latest TiO.sub.2 device measurement result. Coefficient Corr.sub.M represents the correlation degree between M.sub.1 and M.sub.2. When Corr.sub.M=1, the two arrays have the same systematic noise.).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 10,
Wu teaches the hardware accelerator of claim 9.
	Wu does not explicitly disclose
wherein the neural network is emulated by the hardware accelerator.
However, Yu teaches
wherein the neural network is emulated by the hardware accelerator (pg. 260, col. 2; Specific designed accelerators such as Manchester’s SpiNNaker [8], Heidelberger’s BrainScaleS [9], and Google’s tensor processing unit (TPU) [10] have been developed to run large-scale neuromorphic and/or deep learning algorithms.).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 11,
Wu and Yu teach the hardware accelerator of claim 11. Yu further teaches wherein the neural network comprises a Hopfield Neural Network (HNN) (pg. 270, Col 1; . Eryilmaz et al. [96] employed a Hopfield network consisting of a 10 × 10 PCM one-transistor-one-resistor (1T1R) array and ten recurrently connected software neurons for the implementation of associative learning.).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 13,
Wu teaches the hardware accelerator of claim 12.
	Wu does not explicitly disclose 
wherein the plurality of noise memory cells comprises memristors and the neural network comprises a Hopfield Neural Network (HNN).
However, Yu teaches
wherein the plurality of noise memory cells comprises memristors (pg. 272, col. 2; Unlike the 1T1R array used above, the practical implementation of memristor-based neural networks in a true crossbar array, even of their simplest variety such as multilayer perceptron (MLP) network, is still challenging, mainly due to its immature fabrication technology.) and the neural network comprises a Hopfield Neural Network (HNN) (pg. 270, Col 1; . Eryilmaz et al. [96] employed a Hopfield network consisting of a 10 × 10 PCM one-transistor-one-resistor (1T1R) array and ten recurrently connected software neurons for the implementation of associative learning.).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 14,
Wu and Yu teach the hardware accelerator of claim 13. Yu further teaches wherein a conductance of each of the memristors is tunable to output a noise signal having a fluctuating current across the noise row lines (Pg. 260; Then, we discuss the desired device characteristics of the synaptic devices (e.g., multilevel states, weight update nonlinearity/ asymmetry, variation/noise), and survey a few representative material systems and device prototypes reported in the literature that show the analog conductance tuning.).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 15,
Wu and Yu teach the hardware accelerator of claim 14. Yu further teaches wherein the noise signals are generated in accordance with random telegraph noise (RTN) such that the calculated node values output by the first memristor crossbar array are modified (pg. 268, col. 1; Due to the half select problem in the crossbar array, about 3% conductance tuning precision was demonstrated in small array. For Ag/a-Si/Pt single devices, the tuning accuracy is also close to 1% for low resistance states [84]. It should be noted that one of the factors limiting accuracy for high resistance states in these devices is intrinsic random telegraph noise (RTN). Similar iterative programming schemes were demonstrated in HfOx devices as well [85].).
Wu and Yu are analogous arts because they are both directed towards the same field of endeavor of implementing neural networks utilizing memristor crossbar arrays.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the crossbar array of Yu.
Doing so would allow for reducing the amount of area occupied by the cells thereby supporting a larger capacity on-chip. Storing weights on-chip reduces the number of off-chip memory accesses leading to acceleration and reduction of energy consumption (pg. 263-264).
Regarding Claim 16,
Wu and Yu teach the hardware accelerator of claim 15. Yu further teaches wherein the first memristor crossbar array outputs currents representing a dot-product computation based on the weight matrix to calculate the node value of the neural network (pg. 261, col. 1; The parallelism of resistive crossbar array for matrix–vector multiplication (or dot product) further enables significant acceleration of core neural computations (i.e., weighted sum).).
Regarding Claim 17,
Wu and Yu teach the hardware accelerator of claim 16. Wu further teaches wherein the modified node values are updated in accordance with an update rule (para [0085] A weight updating .DELTA.w.sub.ij involves multiplying three analog variables: .alpha., t.sub.j-y.sub.j, and x.sub.i. Though these variables are available in training scheme design, the hardware implementation to obtain their multiplication demands very high computation resource overhead. Weights updated according to formula (i.e. rule).) to generate new inputs values into the neural network for a calculation of new node values (para [0026] The selector (switch) 60 selects V(0) as input voltage at the start of the recall computation, then selects V(t+1) afterward. We assume that "t" is discretized time, so we have t=0, 1, 2, . . . . After the output voltages are all converged, we reset t=0 so that the circuit takes the new input V(0) to be computed (recalled).).
Regarding Claim 18,
Wu and Yu teach the hardware accelerator of claim 17. Wu further teaches comprising a controller is programmed to: 
determine whether the new node values are final node values of the neural network (fig. 3; para [0099] Step 6: If training is completed? The ST updates the training progress 150 if a prototype pattern goes through Steps 2-5 and reports no error without further tuning M.sub.1 and M.sub.2. Otherwise, ST resets the training progress 140 whenever an error is detected and all of the patterns in B.sup.n are available in Step 2. When ST 80 indicates that the entire training set has been successfully "learned" the training progress terminates. When it is determined that training is complete in step 80 of figure 3, the final node values (i.e. weight/parameters of the ANN) have been determined.); and 
upon determining that the new node values are not final node values, mapping the new input values to input voltages to be received as input by the plurality of weighted row lines of the first memristor crossbar array (para [0015] The invention provides iterative training of memristor crossbar arrays for neural networks by applying voltages corresponding to selected training patterns. Error is detected and measured as a function of the actual response to the training patterns versus the expected response to the training pattern. When training is determined to not be complete in step 80, training continues to update the weights (i.e. node values).).
Regarding Claim 19,
Wu and Yu teach the hardware accelerator of claim 18. Wu further teaches where the controller is further programmed to: 
upon determining that the new node values are the final node values, the new node values correspond to a solution of a computational problem mapped to the neural network (para [0083] Algorithm shows an algorithm (i.e. computational problem) using the weights (i.e. node values).).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20150170025-A1) in view of Yasuda et al. (US-20190043581-A1).
Regarding Claim 20,
Wu teaches a hardware accelerator comprising: 
a first memristor crossbar array (para [0020] As shown in FIG. 1, the memristor crossbar arrays 20, 30 are used to realize the matrix-vector multiplication approximation operation. Crossbar 20 (i.e. first memristor crossbar array.) programmed to calculate node values of a neural network (para [0004] As a highly generalized and simplified abstract of a biological system, an artificial neural network usually uses a weight matrix to represent a set of synapses. Accordingly, the net inputs of a group or groups of neurons can be transformed into matrix-vector multiplication(s).  Weights (i.e. node values). Neuron (i.e. node).), wherein the nodes values are calculated in accordance with rules to reduce an energy function associated with the neural network, wherein the first memristor crossbar array comprises: 
a plurality of row lines (para [0085] A weight w.sub.ij corresponds to the analog resistance state of the memristor 10 at the cross-point of the ith row and the jth column in a crossbar array.); 
a plurality of column lines, wherein the plurality of row lines and the plurality of column lines intersect to form a matrix of memory cells (para [0085] A weight w.sub.ij corresponds to the analog resistance state of the memristor 10 at the cross-point of the ith row and the jth column in a crossbar array.); 
a plurality of memory cells, wherein each memory cell is coupled to each combination of a row line and a column line in the matrix and each memory cell comprises a 2X2 array of memristors (para [0016] However, in studying the input-output feature of memristor crossbar that employs a memristor at each intersection of horizontal and vertical metal wires, we found this typical array structure can naturally provide the capability of weight matrix storage and matrix-vector multiplication (see FIG. 1).), an input line coupled to each first row of memristors in the 2X2 array of memristors of the plurality of memory cells in the matrix (para [0026] Still referring to FIG. 2 illustrates the BSB recall circuit built based on Eq. (9). The design is an analog system consisting of three major components. The selector (switch) 60 selects V(0) as input voltage at the start of the recall computation, then selects V(t+1) afterward.); 
a second memristor crossbar array coupled to the first memristor crossbar array (para [0020] As shown in FIG. 1, the memristor crossbar arrays 20, 30 are used to realize the matrix-vector multiplication approximation operation. Crossbar 30 (i.e. second memristor crossbar array.) and programmed to introduce noise signals into the neural network (para [0101] The real memristance matrix M' of a memristor crossbar array could be quite different from the theoretical M due to process variations. The difference can be represented by a noise matrix N.sub.M, which includes two contributors: the systematic noise N.sub.M,sys and the random noise N.sub.M,rdm.), wherein the noise signals are SMRH:488753239.6-- 45 --P A T E N T Docket No. 90690765 (61CT-290974) introduced such that the energy function associated with the neural network converges towards a global minimum and modifies the calculated node values (para [0032] In the BSB recall function, the ratio between boundaries of S(y) and the initial amplitude of x.sub.i(0), x.sub.i(0).di-elect cons.x(0) determines the learning space of the recall function. If the ratio is greater than the normalized value, the recall operation will take more iterations to converge with a higher accuracy. Otherwise, the procedure converges faster by lowering stability. Thus, minimizing the ratio of |v.sub.i(0)| and v.sub.bn can help obtain the best performance. The recall function (i.e energy function) converges by minimizing |v.sub.i(0)| and v.sub.bn.)
Wu does not explicitly disclose
an inverter coupled to the input line; and 
an inverted input line coupled to a second row of memristors in the 2X2 array of memristors of the plurality of memory cells in the matrix; and 
However, Yasuda (US 20190043581 A1) teaches
an inverter coupled to the input line (para [0071] The semiconductor integrated circuit of the second embodiment is the same as the semiconductor integrated circuit (LUT circuit) of the first embodiment shown in FIG. 4, except that a protection transistor 21.sub.i (i=1, . . . m) and an inverter 22.sub.i are provided between each row wiring line 12.sub.i of the crossbar array 1 and the input terminal of the MUX circuit 220 corresponding to this row wiring line 12.sub.i.); and 
an inverted input line coupled to a second row of memristors in the 2X2 array of memristors of the plurality of memory cells in the matrix (para [0049] In a normal operation, a voltage for turning on the transistor 51 is applied to the cutoff signal, a power supply potential VDD or a ground potential VSS is applied to the input terminal of the write circuit 30, and the signal inverted by the inverter 55 is supplied to the column wiring line 16 of the crossbar array 1.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crossbar array of Wu with the inverter of Yasuda.
Doing so would allow for developing an integrated circuit that consumes lower amounts of power and is capable of high-speed writing and reading. This improves the efficiency of the circuit for performing computations while saving energy (para [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moutett (US-20070229121-A1) – discloses a crossbar array coupled to an inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145